UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6120


SAMUEL E. HARRIS,

                  Petitioner - Appellant,

             v.

DIRECTOR, VIRGINIA DEPARTMENT OF CORRECTIONS,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:04-cv-00070-MHL)


Submitted:    June 8, 2009                  Decided:   June 25, 2009


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Samuel E. Harris, Appellant Pro Se. Alice T. Armstrong, Stephen
R. McCullough, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Samuel E. Harris seeks to appeal the district court’s *

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues       a     certificate       of       appealability.           See     28     U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue       absent       “a   substantial        showing      of    the    denial     of     a

constitutional           right.”         28    U.S.C.      § 2253(c)(2)      (2006).         A

prisoner         satisfies        this        standard      by     demonstrating          that

reasonable         jurists       would    find      that    any     assessment       of     the

constitutional           claims    by    the    district     court    is     debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                   We

have independently reviewed the record and conclude that Harris

has not made the requisite showing.                          Accordingly, we deny a

certificate         of    appealability         and      dismiss    the    appeal.           We

dispense         with     oral    argument       because      the    facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                 DISMISSED

        *
            The parties consented to proceeding before the magistrate
judge.       28 U.S.C. § 636(c) (2006).


                                                2